The opinion in this case, 21 R.I. 537, stated the general rule of the measure of damages to be the value of the property at the time of the conversion. The opinion then provided for two contingencies: First, in case the value proved to be less than the contract price, from use of the property which the plaintiff had authorized, he must suffer the loss as a consequence of his contract. In other words, the plaintiff would then only recover the value at the time of the conversion. Second, if the value proved to be more than the contract price, also by the contract he would be restricted to the balance due, instead of to the full value. In either case proof of the actual value at the time of the conversion, which was held to be the time when the defendant took possession, was admissible.
The court did not hold that the contract price was the value of the property, but only that the plaintiff's interest in it could not exceed that amount.
So much of the testimony offered by the defendant as related to the value of the buggy at a time after the conversion was rightly excluded, unless supplemented by testimony to show that it was then in the same condition.
Testimony as to the value at the time of conversion should have been admitted; but under a misunderstanding of the opinion, which, perhaps, was not sufficiently clear on this point, it was excluded. *Page 227 
Petition for new trial on assessment of damages granted, and case remitted.